BAILEY, J.
It is conceded by the defendant that the plaintiff has the right the maintain this action.
I think that the defendant has the right, in the conduct of his business, to fill out deeds, leases, notes and other papers of that nature, using forms which have been prepared by his counsel, and that under modern conditions and practices, that conduct does not amount to the practice of law.
*6However the defendant holds himself out to the public as conducting a rental business and collecting rents for anyone who may employ him. His manner of so doing is by having leases, which have already been made, assigned to him, and by executing new leases in his own name, when they have not been made before his employment or in renewal of old ones. When a tenant fails to pay rent, he himself files pleadings in his own name in the Municipal Court to oust the tenant, unless he shall pay the rent before eviction. While it is true that an agent under certain circumstances, may bring suit in his own name, the practice, as in the instant case, of doing this for anyone who may employ him, and engaging in the business of collecting rents by eviction proceedings in court, when he is not the owner of the leased property, is, in my opinion, the act of practicing law, and the plaintiff is entitled to have the defendant enjoined from continuing in this practice.